Pope, Judge.
This court having entered a judgment in the above-styled case at 169 Ga. App. 78 (311 SE2d 477) (1983) affirming the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court at 252 Ga. 529 (314 SE2d 885) *147(1984), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Decided June 5, 1984.
J. Milton Grubbs, Jr., Adele P. Grubbs, for appellant.
Y. Kevin Williams, Terrance C. Sullivan, for appellees.

Judgment reversed.


Quillian, P. J., and Sognier, J., concur.